Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Non-Final Action mailed 3/30/22 is acknowledged (Paper filed 7/29/22). In the amendment filed therein claims 1, 12, 13, and 14 were modified. While claims 23-47 have been canceled without prejudice or disclaimer. Currently claims 1-22 are pending and under consideration.
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I.	Claims 1-8, 10-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US2014/0087963 A1) in view of Turajlic et al. (Lancet, Vol.18, Issue 8, pages 1009-1021, 8/1/17, Published online 7/7/17) and further in view of Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18) and Hodi et al. (WO 2016/073299 A1).
	Johnston et al. disclose methods, arrays, and kits for monitoring the health of a subject.  The invention provides a rapid, robust and reproducible method of health monitoring, allowing the health of individuals to be monitored over a period of time.  In some embodiments, the method comprises: a) contacting a complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; b) measuring the off-target binding of the antibody to a plurality of different peptides in the peptide array to form an immunosignature; and c) associating the immunosignature with a state of health. See paragraph 0004. 
	In some embodiments, the invention provides a method of providing a treatment, the method comprising: a) receiving a complex biological sample from a subject; b) contacting the complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; c) measuring the off-target binding of the antibody to a plurality of the different peptides to form an immunosignature; d) associating the immunosignature with a condition; and e) providing the treatment for the condition. See paragraph 0005
	The invention as includes automated computer devices or mediums. See paragraph 0009. 
	Johnston et al. differ from the instant invention in not specifically teaching the utility of tumor-associated frameshift peptides to predict the outcome of immunotherapy. 
	However, Turajlic et al. teach tumor-specific antigen analyses; wherein single nucleotide variants (SNVs) and small insertions and deletions (indels) were characterized. The researchers investigated whether the frameshift nature of indel mutations might contribute to the immunogenic phenotype. See abstract. 
	The success of checkpoint inhibitor therapies underlines the notion that tumour-specific T-cell responses pre-exist in some patients and are kept under tight control via immune modulatory mechanisms. To date, checkpoint inhibitors have been approved for the treatment of six solid tumor types: melanoma (antiPD-1/CTLA-4), merkel cell carcinoma (anti-PDL-1), renal clear cell carcinoma (anti-PD-1), non-small cell lung cancer (lung adenocarcinoma and lung squamous cell carcinoma; anti-PD-1), carcinoma of the bladder (antiPD-L1), and head and neck squamous cell carcinoma (anti-PD-1), as well as microsatellite instability high (MSI-H) tumors of any tissue subtype. Page 1009-1010.
		In order to predict checkpoint therapies, whole-exome sequencing data from 5777 solid tumors, spanning 19 cancer types from The Cancer Genome Atlas were compared. Tumour-specific neoantigen predictions by mutation type with pan-cancer analysis, together with RNAseq profiling in renal clear cell carcinoma cases (n=392), and compared to immune gene expression across patient subgroups; revealed associations between indel burden and treatment response across four checkpoint inhibitor datasets. 

		The researchers found that renal clear cell carcinoma, renal papillary cell carcinoma, and chromophobe renal cell carcinoma have the highest indel rate as a proportion of their total mutational burden and the highest overall indel count and are enriched for mutant-specific neoantigens. We also observed that indel number is significantly associated with checkpoint inhibitor response in melanoma. See page 1016.
		Frameshift indels are taught to be a highly immunogenic mutational class; triggering an increased quantity of neoantigens and greater mutant binding specificity. Collectively, the data might reconcile the outlier nature of immunotherapy responses in renal clear cell carcinoma, highlighting frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
		It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiling method demonstrated by Johnston et al. to measure tumor-associated frameshift peptides and predict immunotherapy outcome as taught by Turajlic et al. because Turajlic et al. disclosed that frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
Johnston et al. in view of Turajlic et al. differ from the instant invention in not specifically teaching that the patient frameshift can be predictive of clinical outcome (patient as responder or non-responder).
	
	Gnjatic et al. teach prognostic markers for evaluating patient outcome. The reference discloses that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1. The TME (tumor microenvironment) can be assessed by host genetic factors (SNP), tumor alterations in genes and proteins affecting the antigen presentation machinery, or the local recruitment of immune actors. All these factors contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation. The greatest potential for immune gene signatures maybe found in the prediction of responsiveness to current and emerging immunotherapy. Patient co-horts randomized to treatment with sufficiently large n and longitudinal endpoints encompassing both tumor response and patient survival will be essential for comprehensive assessment of clinical utility. See page 13 of 18.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiles demonstrated by Johnston et al. in view of Turajlic et al. to employ the identified antibodies to predict immunotherapy outcome as taught by Gnjatic et al. because Gnjatic et al. disclosed that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1.  And tumor alterations in genes and proteins affecting the antigen presentation machinery contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation; thus allowing for patient randomization for optimal treatment. See page 13 of 18. 
	KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396). 
One skilled in the art would have been motivated to classify a cancer patient for optimal efficacy/treatment according to the individual patient’s immune response. 
Johnston et al. in view of Turajlic et al. and Gnjatic et al. differ from the instant invention in not specifically teaching the analysis of RNA transcription errors or mis-splicing of exons as a means to asses a patient’s frameshift signature for subsequent IT treatment. 
However, Hodi et al, teach methods that measure anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. Human Gai-1 in its monomelic form is a 14.3 kDa protein, encoded by the LSGALSl gene located on chromosome 22q 1 . The full-length gene product is comprised of the splicing of four exons and encodes a 135 amino acid protein with a single carbohydrate recognition domain (CRD) specific for binding to glyeoconjugates bearing N~ acetyllactosamme (LacNAc) Type 1 (Ga!pl-3GlcNAc) or Type 2 (Ga1j?1-4GlcNAc) disaccharides, with increased avidity for poly-LacNAc chains. The invention is based, at least in part, on the discovery that circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients treated with a combination of anti-immune checkpoint and anti-angiogenes is therapies, 

such as those comprising an anti-CTIA-4 and anti-VEGF therapeutic (e.g., ipilimumab in combination with bevacizumab, and the like). Increased circulating anti-galectin antibodies is taught to be a mechanism for increased responsiveness to anti-cancer immunotherapy and adding or promoting anti-galectin antibodies (i.e., anti-Gal-l , anti-Gal-3, and/or anti-Gal-9 antibodies) is believed to improve the efficacy of anti-cancer therapies such as combining anti-immune checkpoint and anti-angiogenesis agents.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure antibody profiles in a cancer patient as demonstrated by Johnston et al. in view of Turajlic et al. and further in view of Gnjatic et al. and asses RNA transcription errors or mis-splicing exons as taught by Hodi et al. because Hodi et al. methods measured anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. In fact, circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients. Therefore one skilled in the art would have measured antibody profiles such as anti-galectin in order to increase  treatment efficacy to retard disease progression and lengthen patient survival.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of claim(s) 1-22 under 35 USC 103 have been considered but were not found persuasive. 

Applicant contends that the cited references do not teach tumor associated frameshift peptides that are 8-60 amino acids in length wherein the frameshift is derived from RNA transcription errors or mis-splicing of exons. However, Hodi et al. disclose RNA transcription errors or mis-splicing of exons therein meeting the claimed limitations. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/651,235 (reference application) in view of Hodi et al. (WO 2016/073299 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to:  methods of “analyzing a patient frameshift signature”, or antibody affinity to a peptide array. The instant claims require peptides with 8-60 amino acids in length wherein the frameshift peptide comprises at least 5,000 tumor-associated frameshift peptides. The claims of the reference application are genus claims that encompass the instantly claimed species. 
Copending Application No. 17/651,235 (reference application) differs from the instant invention in not specifically teaching the analysis of RNA transcription errors or mis-splicing of exons as a means to asses a patient’s frameshift signature for subsequent IT treatment. 
However, Hodi et al, teach methods that measure anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. Human Gai-1 in its monomelic form is a 14.3 kDa protein, encoded by the LSGALSl gene located on chromosome 22q 1 . The full-length gene product is comprised of the splicing of four exons and encodes a 135 amino acid protein with a single carbohydrate recognition domain (CRD) specific for binding to glyeoconjugates bearing N~ acetyllactosamme (LacNAc) Type 1 (Ga!pl-3GlcNAc) or Type 2 (Ga1j?1-4GlcNAc) disaccharides, with increased avidity for poly-LacNAc chains. The invention is based, at least in part, on the discovery that circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients treated with a combination of anti-immune checkpoint and anti-angiogenes is therapies, 
such as those comprising an anti-CTIA-4 and anti-VEGF therapeutic (e.g., ipilimumab in combination with bevacizumab, and the like). Increased circulating anti-galectin antibodies is taught to be a mechanism for increased responsiveness to anti-cancer immunotherapy and adding or promoting anti-galectin antibodies (i.e., anti-Gal-l , anti-Gal-3, and/or anti-Gal-9 antibodies) is believed to improve the efficacy of anti-cancer therapies such as combining anti-immune checkpoint and anti-angiogenesis agents.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure antibody profiles in a cancer patient as demonstrated by copending Application No. 17/651,235 (reference application) and asses RNA transcription errors or mis-splicing exons as taught by Hodi et al. because Hodi et al. methods measured anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. In fact, circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients. Therefore one skilled in the art would have measured antibody profiles such as anti-galectin in order to increase  treatment efficacy to retard disease progression and lengthen patient survival.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-87 and 89-96 of copending Application No. 16/562,383 (reference application) in view of Hodi et al. (WO 2016/073299 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to methods of employing peptide arrays to analyzing antibody binding (reference off-target binding) as a means for determining a subject’s classification based on frameshift analysis (reference immunosignature). The claims in both applications require peptides with an amino acid sequence (the instantly claimed method is directed to 8-60 amino acids).The reference application measures microsatellite instability (MSI) while the instant claims recite “responder or non-responder”.
More specifically, the claims in application number 16/562,383 measures the off-target binding with antibodies and compares the subject’s immunosignature to a control immunosiganture from healthy subjects. The reference application claims determine the immunosignature regardless of tumor type (cancer). However, the reference application drawn to the broad method of analyzing a subject’s sample via an immunosignature is  encompassed by the frameshift claims and method of the instant claims. Additionally,  the peptides used in this case are from the same arrays used in the claims of the ‘383 application, as disclosed in Fig. 2 of this case.  
Copending Application No. 16/562,383 (reference application) differ from the instant invention in not specifically teaching the analysis of RNA transcription errors or mis-splicing of exons as a means to asses a patient’s frameshift signature for subsequent IT treatment. 
However, Hodi et al, teach methods that measure anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. Human Gai-1 in its monomelic form is a 14.3 kDa protein, encoded by the LSGALSl gene located on chromosome 22q 1 . The full-length gene product is comprised of the splicing of four exons and encodes a 135 amino acid protein with a single carbohydrate recognition domain (CRD) specific for binding to glyeoconjugates bearing N~ acetyllactosamme (LacNAc) Type 1 (Ga!pl-3GlcNAc) or Type 2 (Ga1j?1-4GlcNAc) disaccharides, with increased avidity for poly-LacNAc chains. The invention is based, at least in part, on the discovery that circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients treated with a combination of anti-immune checkpoint and anti-angiogenes is therapies, such as those comprising an anti-CTIA-4 and anti-VEGF therapeutic (e.g., ipilimumab in combination with bevacizumab, and the like). Increased circulating anti-galectin antibodies is taught to be a mechanism for increased responsiveness to anti-cancer immunotherapy and adding or promoting anti-galectin antibodies (i.e., anti-Gal-l , anti-Gal-3, and/or anti-Gal-9 antibodies) is believed to improve the efficacy of anti-cancer therapies such as combining anti-immune checkpoint and anti-angiogenesis agents.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure antibody profiles in a cancer patient as demonstrated by copending Application No. 16/562,383 (reference application)  and asses RNA transcription errors or mis-splicing exons as taught by Hodi et al. because 
Hodi et al. methods measured anti-galectin antibody biomarkers that are predictive of anti-immune checkpoint and anti-angiogenesis responses. In fact, circulating anti-galectin antibodies are a highly specific early biomarker for prediction of clinical outcomes (e.g., poor clinical outcomes such as progressive disease and shortened survival) in cancer patients. Therefore one skilled in the art would have measured antibody profiles such as anti-galectin in order to increase  treatment efficacy to retard disease progression and lengthen patient survival.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of claim(s) 1-22 under Obvious Double Patenting have been considered and were not found persuasive. 
Applicant contends that the cited co pending applications do not teach tumor associated frameshift peptides that are 8-60 amino acids in length wherein the frameshift is derived from RNA transcription errors or mis-splicing of exons. However, Hodi et al. disclose RNA transcription errors or mis-splicing of exons therein meeting the claimed limitations. 
8.	For reasons aforementioned, no claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 




Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
9/2/22

/LISA V COOK/Primary Examiner, Art Unit 1642